70 F.3d 377
33 Fed.R.Serv.3d 616
Christopher Columbus COOPER, Plaintiff-Appellant,v.O.A. BROOKSHIRE, Sheriff of Ector County, Texas, et al.,Defendants-Appellees.
No. 94-50782.
United States Court of Appeals,Fifth Circuit.
Nov. 22, 1995.Rehearing and Suggestion for Rehearing En Banc Denied Dec. 19, 1995.

Nicholas Cowenhoven Taylor (Court-appointed--Not under the act), Midland, TX, for appellant.
Denis C. Dennis, McMahon, Tidwell, Hansen, Atkins & Peacock, P.C., Odessa, TX, for appellee.
Appeal from the United States District Court for the Western District of Texas.
Before SMITH, WIENER and DeMOSS, Circuit Judges.
WIENER, Circuit Judge:


1
The sole issue presented by this appeal is whether, for purposes of FED.R.CIV.P. 5(e), a prisoner's pro se complaint is "filed" on the date it is properly delivered to prison officials pursuant to the prison's established procedure for prisoners' mail,1 rather than the date it is received by the clerk of court.  Agreeing with the conclusions uniformly reached by all four circuit courts that have considered this question,2 we hold that Plaintiff-Appellant Christopher Columbus Cooper's complaint against prison officials in Ector County, Texas (Ector County officials) should be deemed filed as of the date that he duly submitted it to prison authorities for forwarding to the clerk of court.  We therefore reverse the magistrate judge's order granting the Ector County officials' motion to dismiss, and remand for further proceedings.


2
* FACTS AND PROCEEDINGS


3
While incarcerated in a federal prison in El Reno, Oklahoma, Cooper drafted a pro se complaint pursuant to 42 U.S.C. Sec. 1983 (Sec. 1983).  On July 11, 1994, a Monday, Cooper signed the complaint before a notary public and deposited it in the prison's legal mail system.3  Prison authorities forwarded Cooper's complaint to the district court clerk, who received it on July 15, 1994, a Friday.


4
This case hinges on that date of receipt, as Cooper's cause of action accrued exactly two years and one day earlier.4  The magistrate judge who heard the case found that a two-year statute of limitations applied, and recommended dismissing Cooper's claim as untimely.  Cooper objected, arguing that, under the Supreme Court's holding in Houston v. Lack,5 his complaint should be considered filed as of the date he placed it in the prison's mail system.  The district court agreed with Cooper and returned the case to the original magistrate judge for further proceedings.  The Ector County officials then moved to dismiss on the grounds that the complaint was time-barred.  After both parties consented to have the magistrate judge order the entry of a final judgment pursuant to 28 U.S.C. Sec. 636(c)--and despite the prior opinion of the district judge to the contrary--the magistrate judge granted the Ector County officials' motion and dismissed the complaint as untimely.6  Cooper appealed the magistrate judge's order directly to this court.7II.

ANALYSIS

5
In Houston v. Lack, a state prisoner drafted a pro se notice of appeal from the dismissal of a habeas corpus petition.  He deposited the notice into the prison mail system three days before the thirty-day filing deadline set by FED.R.APP. P. 4(a)(1);  but the district court clerk did not receive the notice of appeal until one day after the expiration of the filing period.8  The Supreme Court held that the notice of appeal had been filed as of the moment it was delivered to prison officials.9


6
A bright-line "mailbox rule" for pro se prisoners was thereby established.  The Supreme Court recognized that without a mailbox rule, prisoners acting pro se would be unduly prejudiced in their attempts to exercise their rights under the law:


7
Unskilled in law, unaided by counsel, and unable to leave the prison, [a prisoner's] control over the processing of his notice necessarily ceases as soon as he hands it over to the only public officials to whom he has access--the prison authorities--and the only information he will likely have is the date he delivered the notice to those prison authorities and the date ultimately stamped on his notice.10


8
The Houston Court reasoned that the mailbox rule also pretermits time-consuming examinations of the circumstances behind any delay in the delivery of prisoners' documents to the court clerk.11  The Court emphasized the inevitable complexity of such examinations, as "the pro se prisoner has no choice but to entrust the forwarding of his notice of appeal to prison authorities whom he cannot control ... and who may have every reason to delay."12


9
The concerns underlying the Houston decision clearly apply to instant case.  Prisoners filing pro se complaints face the same limitations as prisoners filing pro se notices of appeal:  They cannot visit the courthouse to ensure that their pleadings are stamped "filed";  and they can neither place their complaints personally in the hands of United States postal workers nor phone the district court to ascertain whether the papers have been delivered.13  Moreover, by definition they have no attorney to institute and monitor the process.


10
Finally, any delay between the submission of a complaint to prison authorities and its arrival at the courthouse, like any delay in the arrival of a notice of appeal, raises difficult issues of possible neglect or even intentional interference.  The temptation for willful obstruction recognized in Houston as to notices of appeal is even more compelling in the case of complaints:  When prisoners appeal, they have already lost the first round.  If prison authorities have an incentive to delay a filing under those circumstances,14 then they have an even greater motivation to thwart the timely filing of new claims the merits of which have yet to be determined.15


11
It is true that the Houston holding was based on an interpretation of FED.R.APP. P. 4(a)(1) (Rule 4(a)(1)), whereas the instant case involves FED.R.CIV. P. 5(e) (Rule 5(e)).  Regardless, the language of both rules is "so similar that an identical interpretation [is] warranted."16  Both rules plainly require that litigation papers be filed with the court clerk,17 yet the Supreme Court refused to read the black letter of Rule 4(a)(1) in a vacuum.  Instead, the Court viewed the rule's language in the broader context of its dominant purpose and overall equity, and held that the filing requirement is met when a prisoner delivers a pro se notice of appeal to prison authorities.18  Noting that the Houston opinion nowhere indicates that it should be limited to habeas appeals,19 we join all other circuit courts that have considered this issue and extend the Court's conclusion to the filing of a prisoner's pro se complaint under Rule 5(e).


12
The Ector County officials argue that we should not extend the Houston analysis to the filing of complaints, as Rule 4(a)(1) allows only thirty days for the filing of a notice of appeal, compared to the two-year period available for the filing of a Sec. 1983 complaint.20  We decline to credit this argument for two reasons.  First, the difference in filing periods fairly reflects the relative degrees of difficulty of the tasks involved.  A notice of appeal need only list the name of the appellant, the order or judgment appealed from, and the name of the court to which the appeal is taken.21  The notice typically consists of but one fairly formulaic, easily adaptable paragraph.


13
A complaint, by contrast, must state the basis for the jurisdiction of the trial court, a description of a claim or claims upon which relief can be granted, and a demand for judgment for relief sought.22  Frequently complaints contain multiple claims,23 and relief "in the alternative or of several different types may be demanded."24  Thus, even though technical forms of pleadings are no longer required,25 and pleadings--particularly pro se pleadings--are generally construed liberally,26 a complaint requires considerably more background research and individual attention than does a notice of appeal.27  Moreover, a great majority of prisoner pro se filings consist of Sec. 1983 complaints, which in almost every instance must comply with the heightened pleading standard of specificity.28


14
The Ector County officials' argument also fails because it is blind to the underlying policy of the Houston opinion:


15
[Houston ] simply provides that a statute of limitations has the same practical effect on every pro se prisoner litigant it governs.  The length of the time restriction involved is irrelevant.  Limitations periods themselves make no distinction between those who file early and those who file late.  The Houston rule merely serves to create functionally equivalent time bars and provide equal access to the courts for pro se prisoner litigants.29


16
We are satisfied that pro se prisoner litigants are at least as needful of a level playing field when filing complaints as are such litigants when filing notices of appeal.  Accordingly, we reverse the magistrate judge's order dismissing Cooper's complaint as untimely, and remand for further proceedings.


17
REVERSED AND REMANDED.

JERRY E. SMITH, Circuit Judge, dissenting:

18
I respectfully dissent from the conscientious view of the panel majority.  Unless and until we are told by a new appellate rule or by the Supreme Court that we should extend the rule of Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), to all filings by prisoners, we should enunciate boundaries to the rule's application.  The majority, however, announces no such limitations.


19
In Houston, the prisoner had only thirty days to file a notice of appeal.  Here, Cooper had two years to file his civil complaint.  There is absolutely no showing that he needed to wait until the eleventh hour to file.  Certainly, there is no intimation that the federal prison authorities hampered him in any way from preparing and filing his complaint.  Hence, there is no unfairness in requiring Cooper to adhere to the same two-year limitations period required of all litigants in Texas.


20
One workable distinction between the instant case and one like Houston is that the Houston rule should apply only to relative short filing periods, not to extended periods that are usually applicable where statutes of limitations are involved.  Using this rationale would also allow us to distinguish Thompson v. Rasberry, 993 F.2d 513, 515 (5th Cir.1993), in which we applied Houston to a ten-day filing period.


21
Moreover, as the majority notes, the appellate rule at issue in Houston has since been amended to conform to Houston.   If there were a perceived problem in regard to limitations periods, presumably the policymakers would have amended the rule to cure that perceived inequity, as well.  They did not, and we should take a clue from that inaction.


22
The majority does not mention that this circuit has already declined to extend the Houston rule to just any civil filing.  In Guirguis v. Immigration & Naturalization Serv., 993 F.2d 508, 509-10 (5th Cir.1993), we refused to give the benefit of Houston to an alien, confined in a federal detention facility, who tardily filed a petition for review from an order of deportation, despite the fact that his confinement may have been similar to that of a prisoner in terms of the inability to control one's own outgoing mail.  We held that "the narrow exception carved out for pro se prisoners, based substantially upon the language of [FED.R.APP. P.] 3(a) and 4(a), is unavailable to petitioners aggrieved by orders of the [Board of Immigration Appeals] who wish to petition for review...."  Id. at 510 (emphasis added).


23
The majority also rejects, as a distinction, that Cooper was confined in a federal prison, while the suit he was attempting to file was against county officials.  In Houston, the petitioner was attempting to appeal a judgment in favor of the state, which at the time was confining him in prison.  Here, an entirely different sovereign--a party with no interest in the lawsuit--is involved.  This is another distinction significant enough to take this case out of the "narrow exception" created in Houston.


24
Again, the main question left unanswered by the panel majority's diligent effort to reconcile our precedent is this:  What are the neutral principles that tell us the limits to the Houston rule?   In the absence of a rule that says so, should Houston be extended to discovery filings, pretrial orders, petitions for rehearing, motions for new trial, jury demands, or any combination of such matters?   I would leave it to the drafters of the rules, cognizant of the policy concerns expressed in Houston, to tell us how far that principle should be extended.


25
I appreciate the difficulty the majority faces, confronted with some caselaw that extends Houston and other authority that does not.  Here, there being no inequity, I would not stretch the rule to reach a prisoner who waited until the very end of a two-year period before taking advantage of his right to institute civil litigation.


26
"It is hard to understand why the Court felt the need to short-circuit the orderly process of rule amendment in order to provide immediate relief in the present case."  Houston, 487 U.S. at 284, 108 S.Ct. at 2389 (Scalia, J., dissenting).  Accordingly, I respectfully dissent.



1
 We do not here address situations in which a prison maintains facilities for inmates to deposit legal mail directly into a mailbox of the U.S. Postal Service, and therefore the pro se prisoner plaintiff in fact sends legal filings via the U.S. Postal Service


2
 See Dory v. Ryan, 999 F.2d 679 (2d Cir.1993), modified on reh'g on other grounds, 25 F.3d 81 (2d Cir.1994);  Garvey v. Vaughn, 993 F.2d 776 (11th Cir.1993);  Lewis v. Richmond City Police Department, 947 F.2d 733 (4th Cir.1991);  see also Faile v. Upjohn, 988 F.2d 985, 988 (9th Cir.1993) ("[W]e see no reason to treat other civil 'filing' deadlines differently than the filing for a civil appeal.")


3
 The Ector County officials contended at oral argument that Cooper used the U.S. Postal Service to mail the complaint;  however, the record clearly establishes that Cooper in fact used the prison's mailing system


4
 Cooper's complaint asserted that the Ector County officials violated his constitutional rights by placing him in solitary confinement without notice or hearing and in a manner that amounted to cruel and unusual punishment.  The relevant period of solitary confinement ended on July 14, 1992
The complaint also asserted constitutional violations arising from earlier periods of incarceration in the Ector County jail.  The magistrate judge dismissed those claims as clearly time-barred, and Cooper does not appeal their dismissal.


5
 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988)


6
 For a magistrate judge to decline to follow a district judge's opinion may be unusual, but when (1) both parties consent to the jurisdiction of the magistrate judge and (2) the district judge specifically designates the magistrate judge to conduct civil proceedings, the magistrate judge "may act in the capacity of a district court judge" and is not bound by prior opinions expressed by the district judge.  See McGinnis v. Shalala, 2 F.3d 548, 551 (5th Cir.1993), cert. denied, --- U.S. ----, 114 S.Ct. 1293, 127 L.Ed.2d 647 (1994);  see also 28 U.S.C. Sec. 636(c) (1988 & Supp.  V 1993);  Neals v. Norwood, 59 F.3d 530, 532 (5th Cir.1995)


7
 See 28 U.S.C. Sec. 636(c)


8
 Houston v. Lack, 487 U.S. at 268-69, 108 S.Ct. at 2381-82


9
 Id. at 270, 108 S.Ct. at 2382


10
 Houston, 487 U.S. at 271-72, 108 S.Ct. at 2382-83;  see also Thompson v. Rasberry, 993 F.2d 513, 515 (5th Cir.1993) (extending Houston 's mailbox rule to pro se prisoners' written objections to a magistrate's proposed findings and recommendations)


11
 See Houston, 487 U.S. at 275-76, 108 S.Ct. at 2384-85


12
 Houston, 487 U.S. at 271, 108 S.Ct. at 2382-83;  see also id. at 276, 108 S.Ct. at 2385


13
 See Houston, 487 U.S. at 270-71, 108 S.Ct. at 2382-83;  Dory, 999 F.2d at 682


14
 See Houston, 487 U.S. at 271, 108 S.Ct. at 2382-83


15
 It should be noted that Cooper filed his Sec. 1983 complaint against the Ector County officials while he was incarcerated in an independent, federal prison system.  The authorities who received his complaint therefore had less reason to delay than if they themselves had been named defendants.  Nonetheless, this distinction is insufficient to merit the conclusion that the Houston rule should not apply to Cooper's case, as it can be assumed that prison officials generally are less than enthusiastic about facilitating the lawsuits of prisoners


16
 Garvey, 993 F.2d at 782 (citing Lewis, 947 F.2d at 736)


17
 Compare FED.R.APP. P. 4(a)(1) ("[T]he notice of appeal required by Rule 3 must filed with the clerk of the district court within 30 days of the date of entry of the judgment....") with FED.R.CIV. P. 5(e) ("The filing of the papers with the court as required by these rules shall be made by filing them with the clerk of the court....")


18
 See Houston, 487 U.S. at 270, 108 S.Ct. at 2382.   In 1993, after the Houston opinion was handed down, FED.R.APP. P. 4 was amended to adopt the mailbox rule for all prisoner notices of appeal.  Rule 4(c) now reads, "If an inmate confined in an institution files a notice of appeal in either a civil case or a criminal case, the notice of appeal is timely filed if it is deposited in the institution's internal mail system on or before the last day for filing."   See FED.R.APP. P. 4(c)
The fact that similar changes have not been made to FED.R.CIV.P. 5(e) is of no moment:  Different committees draft changes to the Federal Rules of Civil Procedure and the Federal Rules of Appellate Procedure;  and neither the committees nor Congress is under an obligation to consider and incorporate every possible implication of Supreme Court rulings.


19
 See Hamm v. Moore, 984 F.2d 890, 892 (8th Cir.1992) (citing Hostler v. Groves, 912 F.2d 1158, 1161 (9th Cir.1990), cert. denied, 498 U.S. 1120, 111 S.Ct. 1074, 112 L.Ed.2d 1180 (1991))


20
 As there is no federal statute of limitations for Sec. 1983 actions, the federal courts borrow the forum state's general personal injury limitations period.  See Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir.1992);  Ali v. Higgs, 892 F.2d 438, 439 (5th Cir.1990).  The applicable statute of limitations in Texas is two years.  See TEX.CIV.PRAC. & REM.CODE ANN. Sec. 16.003(a) (Vernon's 1986)
The Ector County officials also attempt to distinguish this case from Houston on the grounds that the failure to file a notice of appeal in a timely manner raises a jurisdictional barrier to review, whereas the filing of a complaint beyond the limitations period raises a procedural roadblock.  This court has already extended Houston 's mailbox rule to a purely procedural issue--the filing of written objections to a magistrate's proposed findings and recommendations.  See Thompson, 993 F.2d at 515.   Thus, in the instant case, any dissimilarity between jurisdictional and procedural issues amounts to a "distinction without a difference."


21
 FED.R.APP. P. 3(c)


22
 FED.R.CIV.P. 8(a)


23
 FED.R.CIV.P. 8(e)(2)


24
 FED.R.CIV.P. 8(a)(3)


25
 FED.R.CIV.P. 8(e)(1)


26
 See, e.g., Baton Rouge Bldg. & Const. v. Jacobs Constructors, 804 F.2d 879, 881 (5th Cir.1986)


27
 Cooper's complaint, for example, comprises more than eighteen handwritten pages


28
 See, e.g., Schultea v. Wood, 47 F.3d 1427 (5th Cir.1995) (en banc) (interpreting Elliott v. Perez, 751 F.2d 1472 (5th Cir.1985))


29
 Lewis, 947 F.2d at 735